LEONARD, Judge,
delivered the opinion of the court.
The plaintiff took a nonsuit upon the court’s refusing to allow them leave to amend the statement of their cause of action. We think the original courts can hardly be too liberal in allowing amendments where the error is unintentional, and no injury will result to the adverse party. This, however, is pretty much a matter of discretion, and we do not interfere in such cases, unless there be a palpable abuse of it. We can not say that was so here, and therefore shall not disturb the judgment.
*228Our attention is called again to tbe question decided in Chauvin against Wagner, (18 Mo. 532,) as to tbe sufficiency of tbe certificate of acknowledgment upon Mrs. Cbauvin’s deed to pass tbe inheritance of a married woman. We consider tbe decision in tbe former case conclusive as to tbe insufficiency of all sucb certificates, when taken under the act of 1825. Tbe certificate in Perkins v. Carter was taken under the act of 1835, which did not require tbe words ££ and does not wish to retract” and this court held there that tbe insertion of tbe words “ and relinquishes her dower to the real-estate therein mentioned” did not render tbe certificate ineffectual to pass the inheritance of tbe wife. (20 Mo. Rep. 465.). Tbe judgment is affirmed.